                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TRAVIS NANEZ,

              Plaintiff,

v.                                                               No. CV 18-968 MV/CG

EVANGELICAL LUTHERAN GOOD
SAMARITAN SOCIETY,

              Defendant.

                ORDER TO NOTIFY THE COURT OF STATUS OF CASE

       THIS MATTER is before the Court on Plaintiff’s Response to Order for Status of

Arbitration (the “Report”), (Doc. 26), filed July 13, 2021. In the Report, Plaintiff states

that the parties and Judge Lynch have rescheduled this case for arbitration beginning

on May 2, 2022, due to a scheduling conflict. (Doc. 26 at 1). Plaintiff also notes that he

“may invite Defendant to mediation prior to arbitration” after discovery is completed. Id.

       IT IS THEREFORE ORDERED that, on or before November 1, 2021, Plaintiff

shall notify the Court in writing of the status of this case.

       IT IS SO ORDERED.



                                     _____________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
